
	
		III
		112th CONGRESS
		1st Session
		S. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Ms. Klobuchar (for
			 herself and Mr. Franken) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Brooklyn Center, Minnesota,
		  on its 100th anniversary.
	
	
		Whereas February 5, 2011, marks the 100th anniversary of
			 the establishment of Brooklyn Center, Minnesota;
		Whereas in the summer of 1852, individuals came to
			 Brooklyn Center and cleared rich, tillable land to farm and build homes;
		Whereas those industrious individuals quickly transformed
			 Brooklyn Center into a prosperous farming community, where Minnesotans grew and
			 gathered harvests that fed countless families throughout the region;
		Whereas Brooklyn Center was incorporated as a village in
			 1911, became a city in 1967, and continues to be a community where all
			 residents can feel proud to live, work, and raise their families;
		Whereas Brooklyn Center has successfully balanced economic
			 growth and business development with an enduring focus on family values and
			 small town charm;
		Whereas, as of the date of agreement to this resolution,
			 Brooklyn Center boasts 522 acres of parks and nature centers, a first-rate
			 education system, quality health care options, accessible transportation, and
			 the historic Earle Brown Heritage Center; and
		Whereas Brooklyn Center is a city with a proud history and
			 a strong place in the heritage of the State of Minnesota and the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Brooklyn Center, Minnesota on its 100th anniversary; and
			(2)commends the
			 Minnesotans who have made Brooklyn Center, Minnesota A Great Place to
			 Start and a Great Place to Stay.
			
